Citation Nr: 0808548	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  00-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for gum disease, 
including as secondary to service-connected aortic stenosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for aortic stenosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.  Given 
the veteran's residence, jurisdiction over the case was 
transferred to the RO in Roanoke, Virginia.  The veteran 
testified before the undersigned Judge at the Central Office 
in April 2004.  The Board remanded this matter for further 
development in August 2004 and July 2006.

Additionally, in a September 2006 rating decision, the RO 
implemented the Board's grant of service connection for 
aortic stenosis, assigning a 10 percent rating effective July 
24, 1997.

In November 2007, the veteran submitted additional evidence 
relevant to his claim.  In a February 2008 statement, the 
veteran's representative stated that the veteran waives 
initial review of the evidence by the agency of original 
jurisdiction (AOJ).

On another matter, in a November 2007 correspondence, the 
veteran raised claims for the residuals of the gum infection 
that led to aortic stenosis as well as for cramps in the 
legs.  These issues are referred to the AOJ for appropriate 
action.

The issue of entitlement to an initial rating in excess of 10 
percent for aortic stenosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the AOJ via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

Gum disease is not related to service or service-connected 
aortic stenosis.


CONCLUSION OF LAW

Gum disease was not incurred in or aggravated by active 
service, and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a June 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  In an August 2004 letter, the RO reiterated 
the above and informed the veteran of the information and 
evidence needed to substantiate a claim for service 
connection on a secondary basis and asked him to submit any 
further evidence he has in his possession that pertains to 
the claim.  A letter advising the veteran of the evidence 
needed to establish a disability rating and effective date 
was issued in March 2007.  The claim was last readjudicated 
in August 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
veteran.  See Sanders, 487 F.3d 881.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with Allen; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, lay statements, 
service treatment records, private medical records, VA 
medical records and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On his claim for VA benefits, the veteran stated that he has 
a gum infection due to dental surgery in 1978 that left a 
piece of gauze in his mouth.  He stated that the infection 
lasted from 1979 to 1992.  In his notice of disagreement, the 
veteran stated that his wisdom teeth had been removed in 1978 
and that gauze had been left inside the gum.  In a November 
2007 correspondence, the veteran stated that, although he had 
initially filed for gum disease, including as secondary to 
aortic stenosis, he did not know how to articulate his 
problems at that time.  He then stated that, although he does 
suffer from gum disease, he believed that that is a separate 
matter.

Initially, the Board finds that the veteran's gum disease is 
not related to service.  In this regard, the Board observes 
that a February 2006 VA medical opinion reflects that, 
although the veteran's trigeminal neuralgia and 
temporomandibular joint disorder are attributable to in-
service surgical procedures, his chronic gum disease is not 
related to service.  

The Board also finds that the veteran's gum disease is not 
related to his service-connected aortic stenosis.  In support 
of this finding, the Board notes the following evidence of 
record.

An April 2007 VA heart examination report reflects that it is 
impossible to state at this time whether or not the veteran's 
aortic stenosis is related to the infection which was in turn 
caused by gum disease.

An April 2007 VA dental examination report essentially 
reflects that, although the in-service treatment and 
resulting infection probably contributed to the development 
or exacerbation of the veteran's aortic stenosis, the 
treatment and resulting infection could not have caused the 
periodontitis as he had periodontitis in many places other 
than the site of treatment.

Given the above, the Board observes that the veteran's gum 
disease preceded the development of his aortic stenosis, 
which developed many years after service, and that the 
veteran had gum disease in places other than the site of in-
service treatment.

Furthermore, the veteran has not presented any competent 
medical evidence indicating a link between his claimed gum 
disease and service or service-connected aortic stenosis.  
Finally, the Board observes that the veteran's November 2007 
correspondence indicates that he essentially conceded that 
the gum disease is not related to service or service-
connected aortic stenosis.

The Board acknowledges the veteran's contentions that his gum 
disease is related to service or service-connected aortic 
stenosis.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for gum disease, including as secondary to 
aortic stenosis, is denied.



REMAND

As noted in the introduction, in a September 2006 rating 
decision, the RO granted service connection for aortic 
stenosis and assigned a 10 percent rating effective July 24, 
1997.  The veteran was notified of the decision in January 
2007.  

In November 2007, the veteran submitted correspondence that, 
when liberally construed, constitutes disagreement with the 
above decision.  Furthermore, in a February 2008 statement, 
the veteran's representative points out that the veteran's 
correspondence is a valid notice of disagreement to the 10 
percent rating for aortic stenosis.  Accordingly, the Board 
is required to remand this issue for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the issuance of the statement of the case, 
the claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

With respect to the issue of entitlement 
to an initial rating in excess of 10 
percent for aortic stenosis, send the 
veteran and his representative a statement 
of the case and provide them with an 
opportunity to perfect an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


